 Case:
    Case:
       4:20-cv-01233-RWS
           4:20-cv-01233 Doc.
                          Doc.#:#:1 2-2
                                      Filed:
                                          Filed:
                                             09/11/20
                                                 09/11/20
                                                        Page:
                                                          Page:
                                                              1 of13ofPageID
                                                                       3 PageID
                                                                             #: 1#: 28




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARCUS HUNT,                                  )
                                              )
                                              )
       Plaintiff,                             )       Case No.
                                              )
v.                                            )       JURY TRIAL DEMANDED
                                              )
STEVEN OGUNJOBI,                              )
                                              )
and                                           )
                                              )
JACOB STEIN,                                  )
                                              )
       Defendants.                            )


                      NOTICE OF REMOVAL TO FEDERAL COURT

       COME NOW Defendants Stephen Ogunjobi and Jacob Stein (collectively referred to

herein as “Defendants”), pursuant to 28 U.S.C. § 1446(a), and notify this Court of the removal of

the case styled Marcus Hunt v. Steven Ogunjobi, et al., Cause No. 2022-CC09356, from the 22nd

Judicial Circuit Court of Missouri, to the U.S. District Court for the Eastern District of Missouri.

As grounds for removal, Defendants state as follows:

       1.      On July 17, 2020, Plaintiff Marcus Hunt (“Plaintiff”) filed his 4-count lawsuit

against Defendants in the 22nd Judicial Circuit Court of Missouri, styled as Marcus Hunt v. Steven

Ogunjobi, et al., Cause No. 2022-CC09356.

       2.      Count I of Plaintiff’s Petition alleges that Defendant Ogunjobi violated his First

Amendment rights.

       3.      Count II of Plaintiff’s Petition alleges that Defendants violated Plaintiff’s Fourth

Amendment rights.
                                                                                         EXHIBIT B
                                                  1                                          Exhibit A
 Case:
    Case:
       4:20-cv-01233-RWS
           4:20-cv-01233 Doc.
                          Doc.#:#:1 2-2
                                      Filed:
                                          Filed:
                                             09/11/20
                                                 09/11/20
                                                        Page:
                                                          Page:
                                                              2 of23ofPageID
                                                                       3 PageID
                                                                             #: 2#: 29




       4.      Count III of Plaintiff’s Petition asserts a claim for failure to intervene against

Defendants, alleging that the Defendants were present before and during the alleged violation of

Plaintiff’s First and Fourth Amendment rights.

       5.      Count IV of Plaintiff’s Petition asserts a claim against Defendant Ogunjobi for false

arrest/false imprisonment.

       6.      This Court has original jurisdiction over Plaintiff’s Constitutional claims pursuant

to 28 U.S.C. § 1331.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1441(a) because this District

and Division embrace the place in which the removed action has been pending.

       8.      Pursuant to Local Rule 2.03, a copy of all process, pleadings, orders and other

documents on file in the State court are attached hereto.

       9.      Defendants were served on August 12, 2020. Defendants have removed this case

within thirty days thereafter. Such removal is timely pursuant to 28 U.S.C. § 1446(b) and Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-355 (1999).

       10.     Defendants herewith submit the filing fee in the amount of $400.00 and the proof

of filing the notice of removal with the clerk and state court.

       WHEREFORE, Defendants petition this Court for removal of Marcus Hunt v. Steven

Ogunjobi, et al., Cause No. 2022-CC09356, from the Circuit Court of the City of St. Louis, State

of Missouri, to this Court.


                                               Respectfully submitted,

                                               JULIAN BUSH
                                               CITY COUNSELOR

                                               /s/ Erin K. McGowan
                                               Erin K. McGowan, #64020 MO
                                               Associate City Counselor

                                                  2
 Case:
    Case:
       4:20-cv-01233-RWS
           4:20-cv-01233 Doc.
                          Doc.#:#:1 2-2
                                      Filed:
                                          Filed:
                                             09/11/20
                                                 09/11/20
                                                        Page:
                                                          Page:
                                                              3 of33ofPageID
                                                                       3 PageID
                                                                             #: 3#: 30




                                             City Hall, Room 314,
                                             St. Louis, MO 63103
                                             314.622.3361
                                             FAX: 314.622.4956
                                             McGowanE@stlouis-mo.gov
                                             Attorney for Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020 the foregoing Notice was filed with the

Court for service by means of Notice of Electronic Filing and sent via email and U.S. mail to:

       Jase Carter
       3407 S. Jefferson Ave., #109
       St. Louis, MO 63118
       jase@carterfirm.law
       Attorney for Plaintiff



                                                     /s/ Erin K. McGowan




       :




                                                3
